Opinion issued July 12, 2012.




                                           In The
                                     Court of Appeals
                                          For The
                                  First District of Texas

                                     NO. 01-11-01121-CV
                                         ____________

                       THOMAS WAYNE DANIELS, Appellant

                                              V.

                              DOROTHY MEEKS, Appellee


                        On Appeal from the 127th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-65599


                                  MEMORANDUM OPINION

       This is an attempted appeal from an order sustaining a contest to appellant’s

affidavit of indigence for trial court costs and ordering that appellant pay the costs

of his suit in the trial court.
      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be

appealed only if authorized by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001).

      A trial court’s order refusing to waive the costs based on appellant’s affidavit

and the trial court’s order that appellant pay the costs of his suit are interlocutory

orders. Appellant cites no authority, and we have found none, providing for an

interlocutory appeal to be taken from these orders. See generally TEX. CIV. PRAC.

& REM. CODE ANN. § 51.014(a) (West 2008); see, e.g., Minnfee v. Lexington, No.

04-09-00770-CV, 2010 WL 381367, at *1 (Tex. App.—San Antonio Feb. 3, 2010,

no pet.) (mem. op.) (dismissing appeal of order on motion to rule for costs); Aguilar

v. Texas La Fiesta Auto Sales LLC, No. 01-08-00653-CV, 2009 WL 1562838, at *1

(Tex. App.—Houston [1st Dist.] June 4, 2009, no pet.) (mem. op.) (dismissing

appeal of order sustaining contest to affidavit of indigence for trial court costs). We

may review a challenge to an order sustaining a contest to an affidavit of indigence

only when it is made as part of a pending appeal from a final judgment or other

appealable order. See TEX. R. APP. P. 20.1; In re Arroyo, 988 S.W.2d 737, 738–39

(Tex. 1998).




                                          2
      On April 13, 2012 the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction on or before April 24, 2012. See TEX. R. APP. P. 42.3(a). On

April 30, 2012, the notification was returned to the Court marked “Return to

Sender; Refused; Unable to Forward” and “RTS Discharged.” The notice was sent

to the address provided by appellant in his notice of appeal, and appellant has not

provided the Court with a new address following his apparent discharge. Appellant

was required to provide this Court with his current address to facilitate this Court’s

communication with appellant, but appellant has not notified this Court of his new

address. See TEX. R. APP. P. 6.3(c), 9.1(b).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                           3